DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2017/0084776 ("Gessner").
Regarding claim 1, Gessner discloses a micro robot that is moveable in a body, the micro robot comprising: 
a body portion (38, Fig. 1b); 
first quantum dots (34, Fig. 1b) arranged on a first area (30, Fig. 1b) of the body portion;

Regarding claim 7, Gessner discloses the micro robot of claim 1, further comprising: 
an indicator located at an end or an intermediate portion of the body portion (the left segment 30 of the body 38, Fig. 1b, is the indicator), the indicator having the first quantum dots arranged thereon (34, Fig. 1b).
Regarding claim 8, Gessner discloses the micro robot of claim 1, wherein the first quantum dots (34, Fig. 1b) are arranged inside the body portion (38, Fig. 1b, and 16, Fig. 1a).
Regarding claim 9, Gessner discloses the micro robot of claim 8, wherein the body portion is embedded (paragraph [0023]) with the first quantum dots (34, Fig. 1b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2012/0228386 ("Wu") in view of Gessner.
Regarding claim 1, Wu discloses a micro robot that is moveable in a body, the micro robot comprising: 
a body portion (substrate); 

and second quantum dots (paragraph [0400] discloses the microdevice can comprise a quantum dots of different sizes).
Wu does not disclose a second area different from the first area, where the second quantum dots are respectively arranged, nor that the second quantum dots absorb light emitted from the first quantum dots.
However, Gessner teaches a body that has first quantum dots (34, Fig. 1b) arranged on a first area (30, Fig. 1b) of the body portion; and second quantum dots (36, Fig. 1b) arranged on a second area (32, Fig. 1b) different from the first area of the body portion (Fig. 1b), the second quantum dots absorbing light emitted from the first quantum dots (paragraph [0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to arrange the two different types of quantum dots in two different areas and have the second quantum dots absorb light emitted from the first quantum dots as disclosed by Gessner in the device of Wu in order to create a predetermined photorecognizable pattern on the body as taught, known, and predictable.
Regarding claim 2, Wu in view of Gessner discloses the micro robot of claim 1, and Wu further discloses that the body portion (substrate) comprises a magnetic portion (paragraph [0388]), the body portion being moved by an external electromagnetic field (paragraph [0408]).
Regarding claim 3, Wu in view of Gessner discloses the micro robot of claim 1, and Wu further discloses the body portion (substrate) is coated with the first quantum dots (paragraph [0340] states the photorecognizable coding pattern is located on the surface or on top of the substrate, paragraph [0391] discloses a photorecognizable coding pattern can be an optical labeling substance, and paragraph [0396] states the optical labeling substance can be a quantum dot).
Regarding claim 7, Wu in view of Gessner discloses the micro robot of claim 1, and Wu further discloses: 
an indicator located at an end or an intermediate portion of the body portion, the indicator having the first quantum dots arranged thereon (the section, or layer of the substrate that has quantum dots is an indicator).
Regarding claim 8, Wu in view of Gessner discloses the micro robot of claim 1, and Wu further discloses that the first quantum dots are arranged inside the body portion (paragraph [0340] states the photorecognizable coding pattern can also be located within or inside the substrate, paragraph [0391] discloses a photorecognizable coding pattern can be an optical labeling substance, and paragraph [0396] states the optical labeling substance can be a quantum dot).
Regarding claim 10, Wu discloses a system for measuring a behavior of a micro robot, the system comprising: 
a light source for irradiating light (laser source, paragraph [0147]); 
the micro robot (microdevice, paragraph [0006]) comprising first quantum dots that absorb light irradiated from the light source and emit light (paragraph [0147] states light 
a detection unit configured to sense the light emitted from the first quantum dots(paragraph [0239]), 
wherein the micro robot further comprising: 
a body portion (substrate) including a first area, the first quantum dots arranged on the first area (paragraph [0340] states the photorecognizable coding pattern is located on the surface or on top of the substrate, paragraph [0391] discloses a photorecognizable coding pattern can be an optical labeling substance, and paragraph [0396] states the optical labeling substance can be a quantum dot); and second quantum dots (paragraph [0400] discloses the microdevice can comprise a quantum dots of different sizes). 
Wu does not disclose that the second quantum dots are arranged on a second area different from the first area of the body portion, nor that the second quantum dots absorb light emitted from the first quantum dots.
However, Gessner teaches a body that has first quantum dots (34, Fig. 1b) arranged on a first area (30, Fig. 1b) of the body portion; and second quantum dots (36, Fig. 1b) arranged on a second area (32, Fig. 1b) different from the first area of the body portion (Fig. 1b), the second quantum dots absorbing light emitted from the first quantum dots (paragraph [0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to arrange the two different types of quantum dots in two different areas and have the second quantum dots absorb light emitted from the first quantum dots as disclosed by Gessner 
Regarding claim 12, Wu in view of Gessner discloses the system of claim 10, and Wu further discloses that the body portion (substrate) comprises a magnetic portion (paragraph [0388]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Gessner further in view of U.S. Patent Publication No. 2019/0015930 (“Berg”).
Regarding claim 4, Wu in view of Gessner discloses the micro robot of claim 2, and Wu discloses that quantum dots can be tuned, both in absorption and emission, to any chosen wavelength by simply changing their size (paragraph [0310]).
Wu in view of Gessner does not discloses that the first quantum dots absorb irradiated light of a near infrared ray wavelength band or a shortwave infrared ray (SWIR) band, and emit light of the SWIR band.
However, Berg teaches that quantum dots can be tuned to emit a fluorescence signal of a particular wavelength by altering their size (paragraph [0069]), and a fluorescent optical material may absorb broadly in the NIR waveband and emit in the SWIR waveband (paragraph [0107]).
It would have been obvious an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to tune the quantum dots in the device of Wu in view of Gessner to absorb light in the NIR band and emit light of the SWIR band as disclosed by Berg in order to penetrate deeper in the body given that IR light is minimally absorbed by biological tissues, as taught, known, and predictable.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Gessner further in view of Berg and U.S. Patent Publication No. 2015/0297086 ("Hong").
Regarding claim 11, Wu in view of Gessner discloses the system of claim 10, and Wu further discloses that the light source irradiates light (laser source, paragraph [0147]).  Wu also discloses that quantum dots can be tuned, both in absorption and emission, to any chosen wavelength by simply changing their size (paragraph [0310]).
Wu in view of Gessner does not discloses that the light source irradiates in a near infrared ray wavelength band or a shortwave infrared ray (SWIR) wavelength band, nor that the first quantum dots absorb the irradiated light of the near infrared ray wavelength band or the SWIR wavelength band and emit light of the SWIR wavelength band.
However, Berg teaches that quantum dots can be tuned to emit a fluorescence signal of a particular wavelength by altering their size (paragraph [0069]), and a fluorescent optical material may absorb broadly in the NIR waveband and emit in the SWIR waveband (paragraph [0107]).
It would have been obvious an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to tune the quantum dots in the device of Wu in view of Gessner to absorb light in the NIR band and emit light of the SWIR band as disclosed by Berg in order to penetrate deeper in the body given that IR light is minimally absorbed by biological tissues, as taught, known, and predictable.
Furthermore, Hong discloses a light source irradiates light of a near infrared ray wavelength band (infrared laser, Fig. 1A).
.
Allowable Subject Matter
Claims 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   The micro robot as claimed, specifically in combination with: a body portion that has first quantum dots in a first area and second quantum dots in a second area that are symmetrically arranged based on an axis that is in parallel with a moving direction of the micro robot, is not taught or made obvious by the prior art of record.
Response to Arguments
Applicant’s arguments with respect to claims 1-5, and 7-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 



/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        
/THANH LUU/Primary Examiner, Art Unit 2878